Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Chaput (US 2020/0306646 A1) generally discloses a video game with multiple storyline modes.
Regarding claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
granting the one or more of the plurality of players access to enter the co-op game space based on the player gaming metrics of the one or more of the plurality of players, said co-op game space enables the first player and the one or more of the plurality of players to engage in an objective in the video game for a period of time, said one or more of the plurality of players returning to their respective golden paths upon engaging in the co-op game space wherein the co-op game space includes advanced gaming scenes associated with the game environment of the first player and the advanced gaming scenes in the game environment of the first player are not included in corresponding game environments associated with the one or more of the plurality of players  

Regarding claim 7, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
granting the one or more of the plurality of players access to enter the co-op game space based on the player gaming metrics of the one or more of the plurality of players, said co-op game space enables the first player and the one or more of the plurality of players to engage in an objective in the video game for a period of time, said one or more of the plurality of players returning to their respective golden paths upon engaging in the co-op game space; wherein the granting the one or more of the plurality of players access to enter the co-op game space is based on qualifying the one or more of the plurality of players based on an engagement score associated with each one of the one or more of the plurality of players

Regarding claim 11, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
granting the one or more of the plurality of players access to enter the co-op game space based on the player gaming metrics of the one or more of the plurality of players, said co-op game space enables the first player and the one or more of the plurality of players to engage in an objective in the video game for a period of time, said one or more of the plurality of players returning to their respective golden paths upon engaging in the co-op game space; wherein each of the player gaming metrics for the plurality of players is processed by a machine learning process that extracts features from said each of the player gaming metrics and classifies the extracted features to form a gameplay model for the plurality of players in regard to the video game and wherein the access to enter the co-op game space is based on examination of the gameplay model and a plurality of training data rules to determine if a prerequisite associated with the co-op game space is met by the one or more of the plurality of players

Regarding claim 20, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
granting the one or more of the plurality of players access to enter the co-op game space based on the player gaming metrics of the one or more of the plurality of players, said co-op game space enables the first player and the one or more of the plurality of players to engage in an objective in the video game for a period of time, said one or more of the plurality of players returning to their respective golden paths upon engaging in the co-op game space; wherein the granting the one or more of the plurality of players access to enter the co-op game space is based on qualifying the one or more of the plurality of players based on an engagement score associated with each one of the one or more of the plurality of players

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715